DETAILED ACTION
3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Application filed on 09/10/19. Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to a system, method and a non-transitory machine readable medium for receiving a transaction request….“without significantly more”.  Claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to a judicial exception (i. e, law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 2A prong one:

Exemplary independent claim 1 is directed to the abstract idea of “receive a transaction request associated with a transaction for processing by the transaction device; 


Step 2 prong two:

The claim recites several steps: "compare the incentive information of the plurality of payment instruments to respective incentive terms offered for processing of transactions by each of a plurality of third-party financial service providers to determine a plurality of possible third-party financial service providers that are able to process the transaction, the incentive terms accessed from a plurality of remotely located computing devices; select, based on the comparing, a preferred payment instrument from the plurality of payment instruments and a particular third-party financial service provider from the plurality of possible third-party financial service providers for processing the transaction; and submit, according to a protocol used by the particular third-party financial service provider, information related to the transaction and the preferred payment instrument to the particular third-party financial service provider. The claimed elements recite steps to implement the abstract idea without significantly more.

All of the steps refer either to (compare the incentive information of the plurality of payment instruments to respective incentive terms offered for processing of transactions by each of a plurality of third-party financial service providers to determine a plurality of possible third-party financial service 

Step 2B:

Referring to the steps noted above, all refer to steps which the courts have found to be well-understood activities or computer functions when recited at a high level or as insignificant extra-solution activity as they are in the current claims (See MPEP 2106.05 (d) II).

In particular, all of the steps refer to preparing to or actually receiving or e.g., using the Internet to gather data, Symantec. 838 F, 3d at 1321,120 USPQ2d at 1382 (utilizing an intermediary computer to forward information): OIP Techs, Inc. v.Amazon.com, Inc, 788F.3d 1359,1363,115 USPQ2d 1090. 1093 (Fed. Cir.2015) (sensing messages over a network); buySafe, Inc. v. Google, Inc., 765 F. 3d 1350, 1355,112USPQ2d 1093,1096 (Fed. Cir. 2014) (computer receives and sends information over a network).

The claims recite certain additional elements related to the use of certain computer components (e.g., transaction device, a processor, a non-transitory memory storing instructions, a non-transitory machine-readable medium and a POS transaction). However, these components are recited at a high level, are 

All of these claimed features when considered individually or as a whole fail to recite significantly more than the abstract idea itself.

Dependent claims 2-8, 10-14 and 16-20 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The dependent claims fail to remedy this situation. Therefore, the claims are rejected under 35 U.S.C.101 as being directed to non-statutory subject matter.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of Application No.16/565,861 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10, 489,755. Although the claims at issue are not identical, they are not patentably distinct from each other because it is well settled that adding or deleting an element and its function in claims 1-20 of the Application No. 16/565,861 (such as "a transaction device, “storing instructions”, “ a processor configured to execute the instructions to cause the computing system to”, “receive", “with a transaction”, “the transaction”, “in response to .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANEL FRENEL whose telephone number is (571)272-6769.  The examiner can normally be reached on M-F 9:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.